DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Amendment
Support for the amendments to claims 1 and 13 can be found in Applicant’s specification in at least P32.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 16-18, and 21 have been considered but are moot due to the amendment to the claims.

Election/Restrictions
Claim 1 is allowable. Claims 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Group II, claims 10-12, as set forth in the Office action mailed on 04/05/2021, is hereby withdrawn and claims 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13 and 22-25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13, and 22-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13 and 22-25 include all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of group III, of claims 13 and 22-25 as set forth in the Office action mailed on 04/05/2021 and 12/20/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-13, 16-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 4-13, 16-18 and 21-25.
Independent claims 1 and 13 both have been amended to recite “ a hydrophobic cladding layer is composed of a compound having a lithium-reactive portion and a hydrophobic portion, wherein the lithium-reactive portion is reacted with the metallic lithium to passivate the metallic lithium and is a phosphate group”.
Previously cited Chen (CN-106711456-A using the previously provided English machine translation) disclosed a cladding layer (passivation layer) including a compound having a lithium-reactive portion wherein the lithium reactive portion was a thiol group (Final Rejection, dated 12/20/2021, Page 4).
Previously cited Makino (US 20170133717 A1) taught a negative electrode active material layer could include a crosslinked polymer of a cyclic compound having a siloxane bond that could also include hydrophobic groups (Final Rejection Page 13).
However, none of the prior art of record teach or suggest that the lithium-reactive portion of a cladding layer is a phosphate group. After further search and consideration, no prior art has been found to cure these deficiencies and teach the claimed lithium-reactive portion.
Therefore, the references fail to teach or suggest the particulars of independent claims 1 and 13 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claims 1 and 13. Since claims 4-12, 16-18, and 21-25 depend on claims 1 and 13, they are allowable for the same reason.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729